DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
     The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
     The drawings were received on 09/05/2019 and 11/11/2019.  These drawings are being considered by the examiner.

Specification
     The disclosure is objected to because of the following informalities: 
In paragraph 0044, line 1: “Fig. 10 shows the shows” should read “Fig. 10 shows”;
In paragraph 0051, line 1: “Fig. 17 an example” should read “Fig. 17 shows an example”
Appropriate correction is required.

Claim Interpretation
     The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

     The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is:
-	“means for obtaining” in claim 17, line 3.


Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claim(s) 1 - 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-	Claim 1, line 4 recites “the object of interest”. However, such “an object of interest” has not been introduced in the preceding claims. There is insufficient antecedent basis for this limitation in the claim. 
-	Claim 2, line 7 recites “the points of the minimal cost path”. However, such “a point of the minimal cost path” has not been introduced in the preceding claim. There is insufficient antecedent basis for the limitation in the claim. 
-	Claim 3, line 3 recites “the valve annulus”. However, such “a valve annulus” has not been introduced in the preceding claims. There is insufficient antecedent basis for this limitation in the claim.

-	Claim 4, line 4 recites respectively, “the apex point of the ventricle” and “the center-lumen line”. However, such ““an apex point of the ventricle” and “a center-lumen line” respectively have not been introduced in the preceding claim. There is insufficient antecedent basis for this limitation in the claim.  
-	Claim 7 refers to claim 3 and recites limitations “the points on the valve annulus” and “the valve center” that have not been introduced in the reference claim. There is insufficient antecedent basis for this limitation in the claim.
     Examiner notes that:
            Claims 5 – 6 are respectively dependent on claims 4 and 2;
            Claims 8 – 9 are both dependent on claim 7;
            Claims 10, 13, 14, 16 and 17 are dependent on claim 1;
            Claims 11 – 12 are dependent on claim 10;
            Claims 15 and 18 are respectively dependent on claims 14 and 17 and;
       Considering that claim(s) 1, 2, 3, 4, and 7 is/are rejected under 35 U.S.C.  112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite – see above rejection on element 8,
Accordingly, claims 5 – 6, 8 – 18 is/are also rejected under 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
      A person shall be entitled to a patent unless –
 
      (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1 - 4, 7 - 9 and 14 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veronesi et al. ("Semi-automatic tracking for mitral annulus dynamic analysis using real-time 3D echocardiography," 2006, IDS).
     Regarding claim 1, Veronesi teaches a method for dynamically assessing a moving object from a sequence of consecutive volumetric image frames of such object, which images are separated in time by a certain time interval (see abstract; see the term “throughout the cardiac cycle” in line 6 of abstract, which correspond to the time interval), the method comprising:
identifying in at least one image of the sequence the object of interest (see Fig. 1 above section 2.2 of p.114, left col., showing an image of the object of interest which is the mitral valve);
segmenting the object to identify object contour (see the term “cut” on p. 114, left col., section 2.2, lines 3, with the annulus as the object’s contour);
propagating the object contour as identified to other images of the sequence (see the term “tracked frame-by-frame” in lines 1-6 of last paragraph on p.114, left col., section 2.2, corresponding to the propagation of object contour in each frame ); and
performing dynamic analysis of the object based on the object contour as propagated (see p.115, left col., section 2.4, lines 1-3, which describes dynamic analysis of the mitral valve through various measurements).
     Regarding claim 2, Veronesi also teaches a method according to claim 1, wherein the segmenting the object further comprises:
receiving from a user (see the term “operator” in line 17 of section 2.2) a seed point indicating the center of the object of interest (see the terms “middle point” and “center of the mitral annulus” on lines 11-13 of section 2.2 on p.114, left col, with the middle point MAc as the seed point);
using the seed point to determine an axis of the object (see the term “long-axis” in line 14 of section 2.2 on p.114, left col, with the center of the mitral annulus MAc or seed point being used to determine a long-axis of the mitral annulus);
determining a cost image representing the probability a voxel belongs to the contour of the object (see equation (4) on p.114, section 2.3, right col., wherein Veronesi teaches the determination of XLK, which is the approximate position or cost image of the voxel point X in the next image);
finding minimal cost path to identify the contour within the cost image (see equation (7) on p.115, section 2.3, left col., describing the final point as the sum dLK and dM, and which correspond to the minimal cost path); and
transforming the points of the minimal cost path to 3D patient coordinates to obtain the 3D contour of the object of interest (see last paragraph below formula (4) on p.114, left col., wherein Veronesi teaches a block matching algorithm that transform each point to a new 3D window V(XLK) to obtain 3D contour of the object of interest). 
     Regarding claim 3, Veronesi further teaches a method according to claim 1, wherein:                                
the object is a heart valve (see Fig.1 above section 2.2 on p.114, left col., showing image of a heart valve) ; 
the contour is the valve annulus (see Fig.1, lower right showing a contour; and see the term “mitral valve annulus” in line 7 of section 2.2 on p.114, left col.); 
the axis is the long axis of the valve (see the term “long-axis” in line 14 of section 2.2 on p.114, left col., Veronesi teaches a long-axis rotating around the center of the mitral valve annulus MAc) ; and 
the images refer to different phases of the heart cycle (see lines 1-3 on sec 2.2 of p.114, left col., wherein Veronesi discloses of a RT3DE datasets of image frames being analyzed throughout the cardiac cycle).
     Regarding claim 4, Veronesi explicitly teaches a method according to claim 3, wherein: the valve is a mitral or a tricuspid valve (the term “mitral valve annulus” in line 7 of section 2.2 on p.114, left col); the long axis of the valve is determined using a seed point to estimate the location of the apex point of the ventricle and the center-lumen line within the ventricle (see lines 8 – 22 on section 2.2 of p. 114, left col., wherein Veronesi 
      Regarding claim 7, Veronesi further teaches a method according to claim 3, wherein: the points on the valve annulus are corrected using annulus seeding points (see the term “corrections were performed” in last sentence of section 2.2 on p.114, left col.) and calculating for each seeding point a cross-sectional plane containing the valve center (see lines 8 – 10 of section 2.2 on p.114, left col., and see Fig. 1, top right showing an orthogonal plane crossing the center line of the valve).
      Regarding claim 8, Veronesi also explicitly teaches a method according to claim 7, wherein: the cross-sectional plane is allowed to move along the normal vector of such cross-sectional plane (see Fig. 1 bottom left showing planes evenly rotating around the normal vector containing the valve center point; also see lines 14 -15 of section 2.2 on p.114, left col).
      Regarding claim 9, Veronesi further teaches a method according to claim 7, wherein: any adjustment of the points on the valve annulus within either the cross-section view or the cross-sectional plan view or volume rendered view is automatically transferred to all views (see the term “3-chamber view” in lines 4 – 5 of section 2.2 on p.114, left col.; also see lines 27 – 30, wherein Veronesi teaches that the automatically tracked points were displayed in each frame or view and that manual corrections were performed. Therefore, any skilled person in the art would imply that any corrections or adjustment of the points within one frame or view would automatically transfer to all views).
      Regarding claim 14, Veronesi also teaches a method according to claim 1, wherein: the dynamic analysis comprises calculating one or more parameters related to geometry and/or geometry deformation of the object of interest in a plurality of images of the sequence (see lines 1 – 3 of section 2.4 on p.115, left col., where in Veronesi discloses that multiples parameters were obtained and used to describe the dynamic behavior of the mitral annulus).
      Regarding claim 15, Veronesi further teaches a method according to claim 14, wherein: the parameters are selected from the group consisting in: anteroposterior (AP) diameter, intercommissural (CC) diameter (see the term “commissural-commissural as well as antero-posterior dimensions” in lines 1 – 6 of section 1 on p.113, left col.), height of the annulus, perimeter of the annulus, projected area of the annulus, projected perimeter of the annulus, and combinations thereof (see the group of parameters such as “MA surface area”, “longitudinal displacement” in lines 4 – 12 of section 2.4 of p. 115, left col.).
      Regarding claim 16, Examiner notes that the claim recites a computer product directly loadable into the memory of a digital computer and comprising software code portions for performing the method according to claim 1 when the product is run on a computer.
      Veronesi teaches the method according to claim 1 – see rejection above.
      Accordingly, claim 16 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veronesi.
      Regarding claim 17, Examiner notes that the claim recites an apparatus for acquiring a series of three-dimension images, the apparatus comprising: means for obtaining a cine 
      Veronesi teaches the limitation of means for obtaining a cine of consecutive image voxels of the heart of a patient (see lines 1 – 6 of section 2.1 on p.113, right col., wherein Veronesi teaches that RT3DE datasets of 30 patients suffering from a type of heart anomaly were acquired and it is well known in the art that RT3DE datasets could consists of cine of consecutive images voxels); 
      Veronesi teaches the method according to claim 1 – see rejection above.
      Accordingly, claim 17 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veronesi.
      Regarding claim 19, Examiner notes that the claim recite a combination of limitations recited in claims 1, 2 and 4.
      Veronesi teaches the method according to claim 1, 2 and 4 – see rejection above.
      Accordingly, claim 19 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veronesi.  

Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
        A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claim(s) 10 -13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veronesi in view of Guetter et al. (US 2012/0076382 A1).
      Regarding claim 10, although Veronesi teaches the step of propagating the object contour according to claim 1, Veronesi does not explicitly teach the limitation of wherein: propagating the object contour comprises registering all or part of the images of the sequence to find a transformation and applying such transformation to contour points of the segmented object to find corresponding locations in other images of the sequence.
       However, Guetter teaches the step of propagating the object contour comprises registering all or part of the images of the sequence to find a transformation and applying such transformation to contour points of the segmented object to find corresponding locations in other images of the sequence (see lines 6 – 13 of paragraph 0036, left col., wherein Guetter teaches a registration algorithm for tracking contour points). 
       It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Veronesi to incorporate the teachings of using a registration algorithm to track contour points as taught by Guetter. 
       The motivation of doing so would have been to provide high geometric accuracy and consistency in other images of the sequence. 
       Regarding claim 11, the combination of Veronesi in view of Guetter teaches the method according to claim 10, wherein Guetter further discloses the step of the registration is performed on a sub volume within the sequence of images, such sub volume being user defined or automatically extracted based on the location of the object of interest as segmented (see lines 3 – 6 of paragraph 0036, left col., wherein Guetter teaches subsequent image frames or sub volume are extracted based on the known location of the landmarks or object of interest). 
       Regarding claim 12, the combination of Veronesi in view of Guetter teaches the method according to claim 10, wherein Guetter further discloses the step of the transformation is a non-rigid transformation to best model the changing shape of the heart (see the term “deformation field” in lines 6 – 8 on paragraph 0036, left col, wherein Guetter teaches the transformation of contour using a deformation field corresponding to a non-rigid transformation).
       Regarding claim 13, although Veronesi teaches the limitation of the sequence of consecutive image frames according to claim 1, Veronesi does not explicitly teach the limitation of the consecutive images frames are part of a 4D CT dataset. 
       However, Guetter teaches the limitation wherein the consecutive images frames of the sequence are part of a 4D CT dataset (see lines 8 – 10 of paragraph 0035; also it is well known in the art that the imaging dataset may relate to a three-dimensional dataset or a four-dimensional dataset).
       It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Veronesi to incorporate the teachings of CT image dataset as taught by Guetter. 

       Regarding claim 18, although Veronesi teaches the limitation of obtaining a cine of consecutive image voxels according to claim 17, Veronesi does not explicitly teach the limitation of wherein the cine of consecutive image voxels comprises a CT dataset. 
             However, Guetter teaches the limitation of wherein: the cine of consecutive image voxels comprises a CT dataset (see lines 5 – 10 of paragraph 0035). 
             It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Veronesi to incorporate the teachings of CT dataset as taught by Guetter. 
       The motivation for doing so would have been to apply the invention to one of the form of medical imaging such as computed tomography (CT) images sequence as CT imaging is well known to be used for the analysis of object dynamics.

                                                        Allowable Subject Matter
       Claim(s) 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter:
 Claim 5 would be allowable for disclosing the limitation of adjusting the center-lumen line towards the center of mass of the ventricle blood pool.

       Guetter, as noted with respect to claim 4, also fails to teach the limitation of adjusting the center-lumen line towards the center of mass of the ventricle blood pool.
       The prior arts at hand do not provide any hints or suggestions that would lead one of ordinary skill in the art to adjust the center-lumen line towards the center of mass of the ventricle blood pool. Therefore, the feature in claim 5 is considered to be allowable.
 Claim 6 would be allowable for disclosing the limitation of wherein: the cost image has the form of a matrix wherein columns represent a distance along a long-axis line in which the center column corresponds to the position of the seed point on the long-axis line and rows represent the degree of rotation around the long-axis line, wherein the value of each element of the cost image corresponds to the distance from the long-axis line to the edge of the blood lumen for a combination of distance along the long-axis line and an angle.
       Veronesi teaches the limitation of a cost image according to claim 2 (see rejection above). However, as noted with respect to claim 2, Veronesi fails to further teach the detailed limitations on the form of the cost image as recited in claim 6. 
Guetter, as noted with respect to claim 2, also fails to teach the limitations on the form of the cost image as recited in claim 6.
The prior arts at hand do not provide any hints or suggestions that would lead one of ordinary skill in the art to have the cost image in a form of a matrix with detailed .

Conclusion
       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
       Verstraeten et al. (US 9008386 B2) discloses a method for 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 







/CLAUDE NOEL ZANETSIE/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669